Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed December 21st, 2021. By the amendment claims 1-8, 10-11, 16, 18-19, 41-43, and 87-88 are pending with claims 1, 10-11, 19, 43 and 87-88 being amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bret Field on January 6th, 2022.

Claim 43, L7-8 is changed 

From “a fluidic line operatively coupling a cell collection location of the collection container to a mating connection for a receiving container”

To -- a sample output fluidic line operatively coupling a cell collection location at the bottom of the collection container to a mating connection for a receiving container-- 

Allowable Subject Matter
Claims 1-8, 10-11, 16, 18-19, 41-43, and 87-88 are allowable


The closest prior art of Durack et al. (US 2005011254) discloses a flow cytometer system (Fig 2), the system comprising: a sorting flow cytometer (Abstract), comprising an electrostatic droplet deflector (P0273, L2-7) for producing a flow cytometrically sorted sample; and a collection container having a sort tube in droplet receiving relationship with the sorting flow cytometer, wherein the sort tube is configured to receive a flow cytometrically sorted sample from the sorting flow cytometer and direct the received flow cytometrically sorted sample to the collection container. 
Hardwick et al. (WO 9004019 A1) discloses a series of containers connected by fluidic lines. However, there is no teaching or suggestion in the prior art that would render it obvious to a person with ordinary skill in the art before the effective filing date of the invention to move the fluidic lines of Hardwick to the bottom of the container. 

Response to Arguments
	The applicant’s arguments with regards to the fluidic line of Hardwick being at the bottom of the container are found to be persuasive. A Notice of Allowance is issued herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                             

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653